Citation Nr: 1609677	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of the Veteran who died in August 2010 and served his country honorably on active duty from November 1970 to November 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the January 2011 rating decision, the RO denied the two issues listed above and a claim of entitlement to death pension benefits.  The appellant's January 2012 notice of disagreement referenced and put forth arguments regarding the cause of death and accrued benefits claims, but did not mention or present any argument regarding the death pension benefits claim.  In subsequent filings, including the appellant's August 2013 substantive appeal and February 2016 Informal Hearing Presentation, the appellant makes no mention of and presents no evidence or argument regarding the denial of death pension benefits.  The Board finds that the appellant did not appeal the denial of her claim of entitlement to death pension benefits, so that issue is not before the Board.  See 38 C.F.R. §§ 20.201 ("If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified."), 20.202 (directing that a substantive appeal "must specifically identify the issues appealed").  The Board notes that, notwithstanding the prior, final adverse determination, the appellant may always file a new claim for death pension benefits if her financial situation changes or she otherwise believes she is entitled to those benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The VA benefits due to the Veteran at the time of his death for his service-connected pleural effusion rated as 60 percent disabling have been paid in full, no claim was pending at the time of the Veteran's death in August 2010, and he was not otherwise entitled to VA benefits under an existing rating or decision.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to accrued benefits.  She argues that the Veteran should have been service-connected for various conditions (e.g. congestive heart failure) at the time of his death (including due to alleged exposure to Agent Orange and/or as secondary to his pleural effusion) and, so, was entitled to VA benefits for one or more of the claimed conditions.  Her contentions will be considered within the context of her claim for service connection for the cause of death; however, accrued benefits are based on claims pending at the time of death.

Importantly, the appellant does not claim that any of the benefits due to the Veteran with respect to his service-connected pleural effusion remain unpaid and the record indicates that all such benefits due at the time of the Veteran's death have been paid in full.  Therefore, the appellant is not entitled to accrued benefits based on the prior award for that condition as all benefits due and owing with respect to that award have been paid.

The law provides that, upon the death of a Veteran, a surviving spouse or child may be paid periodic monetary benefits to which the Veteran was entitled at the time of the Veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299.

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000.

In this case, the Veteran had most recently filed claims of entitlement to service connection for a heart condition (atrial fibrillation), diabetes, a kidney condition, an adrenal gland condition, COPD, hypertension, a liver condition, and gout.  See, e.g., January 2007 VA Form 21-526; June 2009 Letter to Veteran (detailing pending claims and requesting clarification of claims).  The outstanding claims were adjudicated in a July 2009 rating decision which granted service connection for pleural effusion and assigned a 60 percent disability rating for that condition, but denied the remainder of the Veteran's claims.  The Veteran did not appeal that decision or submit any additional evidence or argument within the appeal period.  Consequently, the July 2009 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103.  

The Veteran did not file any subsequent claim prior to his death in August 2010.  The Board has also reviewed the medical and other evidence of record at the time of his death, but the evidence and statements in the claims file do not reveal any other pending claim (express or implied) and do not indicate that the Veteran would have been entitled to any other benefit whatsoever.

In short, there was no pending claim at the time of the Veteran's death.

Because a claim for accrued benefits cannot be entertained absent a pending claim, the Board holds that further discussion of the VA's duties to notify and assist the appellant in her claim for accrued benefits is not necessary.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Mason v. Principi, 16 Vet. App. 129 (2002).




ORDER

Accrued benefits are denied.


REMAND

The appellant contends that the Veteran's service-connected pleural effusion (and/or complications from exposure to asbestos) was a primary or contributing cause of his death.  See, e.g., January 2012 Notice of Disagreement (on VA Form 9); January 2012 Statement of Appellant; August 2013 Statement of Appellant.  It has previously been established that the Veteran was exposed to asbestos which formed the basis for the award of service connection for pleural effusion.  See July 2009 Rating Decision.

The decedent's death certificate indicates that the immediate cause of death was cardiorespiratory failure secondary to congestive heart failure (CHF) and also mentions as contributing causes cirrhosis, diabetes, and atrial fibrillation.  See August 2010 Certificate of Death.  None of those conditions were service-connected at the time of the Veteran's death and none of those conditions are presumptively related to exposure to asbestos.  However, the Veteran was service-connected for a pleural effusion due to his in-service exposure to asbestos.

The appellant has submitted medical articles indicating that pleural effusion may cause or contribute to congestive heart failure.  The articles are general in nature, rather than specific to the Veteran's medical situation, and the Board is unable to say if the Veteran's pleural effusion was related to the congestive heart failure in this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  However, the evidence is sufficient to trigger the duty to assist in obtaining the medical opinion necessary to resolve this issue.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2009).

The RO did obtain a December 2010 medical opinion regarding the cause of the Veteran's death.  However, the opinion is inadequate.  Where VA has obtained a medical opinion to fulfill its duty to assist, the opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The December 2010 VA nexus opinion does not address the appellant's theory (supported by medical literature) that the pleural effusion contributed to the Veteran's death in that it aggravated or otherwise contributed to the cardiorespiratory failure that was the primary cause of the Veteran's death.  The opinion questions whether the Veteran's pleural effusion was related to asbestos exposure, but that issue had been resolved in the Veteran's favor in the July 2009 rating decision.  Therefore, the VA examiner should not have based his opinion regarding cause of death in whole or part on any opinion that the pleural effusion was not related to asbestos exposure.

The VA examiner's statement that he did "not feel that any asbestos-related pleural disease would have been a significant factor in [the Veteran's] death" contains too many ambiguities to permit the Board to make an informed decision.   Given his questioning of the relation between asbestos exposure and the Veteran's pleural effusion, it is unclear to the Board whether the examiner was attempting to separate the effects of the service-connected pleural effusion (asbestos-related) from pleural effusion(s) that the examiner considered not asbestos-related or whether, instead, the reference to "asbestos-related" was not intended to be limiting but encompassed the Veteran's pleural effusion in its entirety.  The former interpretation is the most natural reading of the opinion, but would render the opinion inadequate because the Veteran's pleural effusion was service-connected in whole.

As importantly, the standard applied by the VA examiner is not clear given his opinion that the "asbestos-related pleural effusion" was not "a significant factor."  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (emphasis added).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (emphasis added).

The pleural effusion affected the Veteran's lungs and the primary cause of death was cardiorespiratory failure.  At first glance, particularly given the medical literature supplied by the appellant, there is at least the possibility that the pleural effusion, "aided or lent assistance to the production of death" including by producing "debilitating effects and general impairment of health...that [rendered the Veteran] less capable of resisting the effects of other disease or injury causing death."  The VA examiner's negative opinion does not clearly address this medical theory.  To be adequate, it must.
In her appeal, the appellant stated that Dr. Raghavan had run many tests and was positive the Veteran was exposed to asbestos, and that the Veteran was being treated by heart and lung specialists prior to his death.  However, the appellant at no time completed releases requesting VA obtain any of the Veteran's medical records.  In connection with his prior claims for service connection, the RO had obtained records from Dr. Raghavan dated from 2005 to 2008, and those records did form the basis of the grant of service connection for pleural effusion.  If there are additional medical records the appellant wants VA to consider - whether from Dr. Raghavan or any other private physician - she must complete the forms authorizing VA to obtain the records or nothing can be done to assist her in this respect.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant release forms authorizing VA to request any private medical records she wants considered with her claim.

2. The entire claims file should be reviewed by the examiner who provided the December 2010 opinion for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  

After reviewing the record, the examiner should address the following:

* Whether it is at least as likely as not (probability of 50% or greater) that the Veteran's service-connected pleural effusion was a principal or contributory cause of his death.

Note:  The examiner should assume, for purposes of his opinion, that the Veteran's pleural effusion was related to asbestos exposure while in active service.  It would also be helpful if the examiner specifically addressed the medical literature submitted by the appellant and discussed her theory that the pleural effusion placed a greater strain on the Veteran's heart which rendered the Veteran less capable of resisting the effects of other disease or injury primarily causing death.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


